        Case 3:19-cv-02051-IM     Document 52    Filed 04/02/20   Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



LAS AMERICAS IMMIGRANT                        Case No. 3:19-cv-02051-IM
ADVOCACY CENTER; ASYLUM
SEEKER ADVOCACY PROJECT;                      ORDER
CATHOLIC LEGAL IMMIGRATION
NETWORK, INC.; INNOVATION LAW
LAB; SANTA FE DREAMERS PROJECT;
and SOUTHERN POVERTY LAW
CENTER,

              Plaintiffs,

       v.

DONALD J. TRUMP, in his official capacity
as President of the United States;
WILLIAM BARR, in his official capacity as
Attorney General of the United States; U.S.
DEPARTMENT OF JUSTICE;
EXECUTIVE OFFICE FOR
IMMIGRAION REVIEW; and JAMES
MCHENRY, in his official capacity as EOIR
Director of the United States,

              Defendants.




PAGE 1 – ORDER
          Case 3:19-cv-02051-IM        Document 52       Filed 04/02/20     Page 2 of 5




IMMERGUT, District Judge.

       Before this Court is Plaintiffs’ Emergency Motion for a Temporary Restraining Order

pursuant to 28 U.S.C. § 1651(a), the All Writs Act. ECF 28. Plaintiffs are six organizations that

provide legal services to immigrant clients. Plaintiffs seek an emergency order with respect to

immigration courts nationwide for the duration of the national COVID-19 emergency or the next

28 days, whichever is shorter. ECF 28 at 39–40. The requested order would: (1) enjoin

Defendants from compelling any respondent or counsel to appear in an immigration court, and

from requiring any hearing to go forward without the respondent’s or counsel’s consent;

(2) enjoin Defendants from invoking in absentia removal procedures; (3) require Defendants to

toll all court deadlines, including for appeals, and to grant continuances when requested;

(4) require Defendants to waive original signature and hard-copy document filing requirements;

(5) enjoin Defendants from deeming abandoned or untimely any petition or application for relief;

and (6) enjoin Defendants from holding any attorney in contempt for failing to appear because of

concerns or regulations related to the COVID-19 crisis.1 Id. This Court held a hearing on

Plaintiffs’ emergency motion on April 1, 2020.

       Under the All Writs Act, federal courts “may issue all writs necessary or appropriate in

aid of their respective jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C.

§ 1651(a). The Supreme Court has described the All Writs Act as providing a federal court with

“express authority . . . to issue such temporary injunctions as may be necessary to protect its own

jurisdiction.” F.T.C. v. Dean Foods Co., 384 U.S. 597, 608 (1966). Accordingly, the All Writs

Act requires that there be some nexus between the relief sought in a temporary restraining order



1
  During the hearing, Plaintiffs’ attorney alternatively requested a narrower remedy with items
(1) and (5) of this list.

PAGE 2 – ORDER
          Case 3:19-cv-02051-IM         Document 52       Filed 04/02/20      Page 3 of 5




and the relief sought in the Complaint. See, e.g., Al Otro Lado et al. v. Wolf et al., No. 19-56417,

slip op. at 9 n.6 (9th Cir. Mar. 5, 2020) (holding that district court properly issued order pursuant

to All Writs Act when failure to do so would “extinguish” plaintiffs’ underlying claims).

       In their briefing on the motion, and during the hearing, Plaintiffs argued that Defendants’

continued operation of certain functions of the immigration court system during the ongoing

COVID-19 pandemic will allow the virus “to spread within and throughout the immigration

court system and ICE detention facilities, and then outward into the cities, states, and nation at

large,” thereby rendering the underlying Complaint “functionally irrelevant.” ECF 28 at 36. In

declarations submitted with the motion, attorneys and other individuals who work on behalf of

respondents in immigration court proceedings describe how they, their clients, and their work

have been placed at risk by particular immigration courts in various parts of the nation, outside

of the District of Oregon, over the past several weeks. See ECF 29; ECF 30; ECF 31; ECF 32;

ECF 33; ECF 34; ECF 35; ECF 36; ECF 37; ECF 46; ECF 48.

       Plaintiffs’ Complaint in this matter challenges Defendants’ operation of the immigration

court system as violating the Take Care Clause of the U.S. Constitution, the case-by-case

adjudication standards of the Immigration and Nationality Act, and the Administrative Procedure

Act. See ECF 1. Part of their Complaint challenges two policies that Defendants have

implemented: the “Enforcement Metrics Policy” and the family-unit rapid removal track, or

“FAMU Directive.” See id. at ¶¶ 117–20. This Court recognizes that the ongoing pandemic is an

extraordinary event that requires government officials to adapt to public health concerns unlike

any in recent memory. However, the relief sought in Plaintiffs’ motion is too attenuated from the

claims alleged in the Complaint to sustain Plaintiffs’ burden under the All Writs Act. Despite the




PAGE 3 – ORDER
          Case 3:19-cv-02051-IM         Document 52        Filed 04/02/20    Page 4 of 5




gravity of the ongoing pandemic, the relief that Plaintiffs request in their motion is not necessary

to preserve this Court’s jurisdiction over the Complaint.2

       This Court must also consider equitable concerns in determining whether to grant the

broad-sweeping relief Plaintiffs seek. See 28 U.S.C. § 1651(a) (requiring that an order under the

All Writs Act be “agreeable to the usages and principles of law”). Defendants have presented

evidence, both in their briefing and at the hearing, demonstrating that they have taken significant

steps to reduce in-person contacts and appropriately modify immigration court functions in the

wake of the COVID-19 outbreak. See McHenry Decl., ECF 45-1. For example, Defendant EOIR

has postponed all removal hearings of non-detained individuals, allowed filing of documents by

email, and permitted use of electronic signatures. Id. at ¶¶ 49, 68, 81, 89, 91. Moreover, although

hearings remain scheduled for detained individuals, who may favor earlier hearings due to their

custody status, Defendants presented evidence that attorneys or other representatives of

respondents have the option of appearing by video or telephonically or, alternatively, may

request a continuance due to the pandemic. See id. at ¶¶ 82–87. This Court observes that denials

of continuances are subject to appellate review. See id. at ¶¶ 86–87. Plaintiffs dispute that such

modified practices are occurring in every immigration court, see, e.g., Corchado Decl., ECF 29

at ¶ 12, but they have not demonstrated why seeking review of individual court practices does

not suffice to address practices in those particular courts.

       The outbreak of COVID-19 and its evolution on a daily basis pose challenges to all

courts as they continue in the administration of justice. Based on the record before this Court, at



2
 Defendants have raised genuine issues concerning this Court’s jurisdiction over the underlying
action. See ECF 24. The All Writs Act does not expand federal court jurisdiction. See Clinton v.
Goldsmith, 526 U.S. 529, 534–35 (1999). However, this Court declines to decide this issue at
present.

PAGE 4 – ORDER
          Case 3:19-cv-02051-IM         Document 52       Filed 04/02/20      Page 5 of 5




this time, Plaintiffs have failed to show that the facts warrant the sweeping relief that they seek.

Therefore, Plaintiffs’ motion for a temporary restraining order, ECF 28, is DENIED.



       IT IS SO ORDERED.

       DATED this 2nd day of April, 2020.


                                                       /s/ Karin J. Immergut
                                                       Karin J. Immergut
                                                       United States District Judge




PAGE 5 – ORDER
